Title: From John Quincy Adams to Thomas Boylston Adams, 20 June 1811
From: Adams, John Quincy
To: Adams, Thomas Boylston



N. 19.
St. Petersburg 20. June 1811.

The letters by Mr. Ewing have arrived—And among them I have to acknowledge the receipt of your numbers 1. 2. and 3. of the new series, dated 20. 22. and 31. Jany. together with your account to the close of last year—I have already acknowledged the receipt of your number 4/13 and I have within a very few days recd: your 5/14 dated 3. March.
In one of my late letters I sent you an exact list of all the Letters from you, together with their dates which I had untill then received.—There were seven which with the five of the present year make twelve, exclusive of the account.—There must therefore still be two of your last year’s letters which I have never received.—One of them is that of which you speak in the one of 20. Jany as having tied me of the compensation of the “building in Court that; of the situation of the New Market Interest, and of the fate of my Contract for the first Edition of my Lectures.”
Your number 4/13 had prepared me for disappointment, on receipt of the account; and in my last I threatened you with a second scolding in return for it—I cannot say that the general result is satisfactory to me, but I shall reserve my particular remarks for a future letter.—It is my earnest desire in what I shall have to say on the subject, to avoid if possible, wounding your feelings, to make every possible allowance, for the loss on one side, and the charges on the other, which however unexpected to me, were inevitable or necessary—And perhaps then I shall honor duty, scrutinized my own expectations as well as your realities. I shall really find little to blame, but my own ill luck excepting that of which I said quite enough in my last letter
It is probable that you will have only one more occasion to furnish me an account of your receipts and expenditures for me previous to or upon my return home. In that case it may at all Events be needless for me to give you my further Instructions for the future—Nevertheless I cannot forbear to repeat the injunction which I have so often given you before—to pay my debts—and not to  any money of mine to private accurity—Light your fire with my Bank Bills sooner than lend it upon the note or Bond of my name, untill my debts are paid.
I shall now take up your letters, in chronological order, and refer successively to the subjects, noticed in them, remembering my promise to give you a seperate answer to every single letter, and only reminding you of the Thread needle that maxim that method, however dull, “is the soul of business.”
With regard to the residence of my boys, I am now satisfied that they should remain where I placed them on leaving home—I am not only sure that they will be treated there with all possible care and tenderness, but grateful as I ought to be for the constant kindness and affection that they have experienced there—I should have been equally confident that they would have been carefully and affectionately treated in your family, and as a matter of pecuniary convenience both to yourself and me, I should have wished them with you. But what is convenient to us, may be convenient elsewhere too, and from the moment that I knew it contributed to the ease and comfort of declining years, and to support burthens which Heaven has seen fit recently to aggravate—I cannot withdraw the little aid which this thrift may contribute to the purpose of pure benevolence, while fulfilling on my part the duties of the most vigorous Justice—I shall regret the loss that George especially may sustain by not residing with you, particularly by missing the necessary means of preserving his French; but after all it will only cost him a little more trouble hereafter, and I flatter myself I shall eventually have the glory of teaching it to him all myself.
If you was surprized at my use of the term cockering, my surprize was in the fourth degree of comparison more than superlative, to find that it was not only new to you, but that you entirely mistook its import. As however it is a word the meaning of which it very materially imports you to know, give me leave to impart to you “in dreadful secrecy,” from a rare and curious Book called Johnson’s Dictionary, the definition, derivation and illustration of this most mysterious word.
To Cócker, va (Coquiliner. French) To cede; to fondle; to indulge. Most children’s constitutions are spoiled by cockering and tenderness. He that will give his son sugar plums to make him learn, Locke on Education: does but authorize his love of pleasure, and cocker up that propensity which he ought to subdue.
Bred a fondling and an heiress
Dress’d like any Lady Maryress
Cocker’d by the servants round,
Was too good to touch the ground.—Swift.
Now don’t you serve me as Cousin William Cranch did when I sent him an extract from Hume’s History—don’t you threaten me with a quotation from Noah Webster—for if you will look into his compendious Dictionary you will find that cockering is as good a word and as bad a thing for the children of New as for those of old England.
I wish you had concluded to compromise the Turnpike business at the first turn, while the other party was in check; and when a moderate arm might have ransomed me from the effects of my own folly. I have little relish in throwing away good money after bad; and how can I expect that the real Justice of my cause should be discovered by the Court, when it was so egregiously misunderstood by my own Counsel, and that Counsel Mr. Dexter. If he does not know but I ought to pay the money, I have too much reason to believe that the Judge’s uncertainty upon the same question will ultimately settle against me.—The fraud and falsehood in obtaining my signature, and my neglect to take witnesses when before the Company had been at a dollar of expence, I told Lazell to strike out my name; and dispose of the shares to some other person, cannot be proved to the Court, and between you and me, since certain decisions of the Massachusetts Supreme Court, in the Half Moon business, and some other Circumstances upon which I do not wish to enlarge, I am not entirely confident that the merits of the case are sufficient to obtain a judgement from that tribunal, in a cause to which your or I may be a party.
Mr. Dexter told you that our defense was good in Law—that my signatures was in its nature conditional—that is, that I would take the shares, on the terms, prescribed by the Act of Incorporation—and on the sale penalty of forfeiture of the shares, if they should not be paid for.—Why, my dear friend, this is precisely the ground of my equitable defence—It was my own undoubting conviction that such was exactly the extent of my obligation and no more, which made me sign my name so readily, upon the verbal promises of a stranger, and which made me afterwards content myself with telling Lazell most explicitly to withdraw my name, without taking legal evidence to substantiate the fact. From that time (April 1805 at Mr. J. Greenleafs house) I never considered myself as having any thing to do with the Company—I never was notified of their meetings, and never had any opportunity of voting or acting as a proprietor Many months after, Lazell sent me Certificates of shares by Captain Beale, which I refused—Lazell himself afterward sollicited me to take them without pretending that he considered me bound so to do—I again refused them and in both instances referred to the promise made me by Lazell when I first signed, that the Company should proceed to no expences untill all the shares should be taken; and to my formal notice to Lazell, before any expence was incurred, to withdraw my name.—If I had believed that instead of being obliged to transfer my shares, according to the act of incorporation; Lazell and his associates could go on accumulating charge upon charge, and at the end of five years sue me and recover money to pay for all their extravagant, and fraudulent expences, I certainly should have taken effectual  measures to escape their claws at an earlier period—If nothing else could have been done, I could have claimed the benefit of forfeiting my shares, for the first payment—If my ground in the suit is not equitable, I am sure I know not what equity is—However as the cause is to be argued in October, to a full Court, I hope you will receive this letter before the Session of the Court; and I beg you to assure Mr. Dexter with my best respects, that if I believed my defence only a legal one, I would never have travelled the Supreme Court to decide it, or any Counsel to argue it. I have no doubt however but he will do me full Justice in the argument
I have much yet to say, and little paper left—So you must wait for my next number—Only one word—If you  have still a difficulty to pay off my debts, by partial payments; and have a balance unemployed in your hands consult Mr. Gray the Liett. Governor, on my behalf and at my request about it—I find there is a new Insurance Company, of which he is President—I wish you had vested the Balance you had in that Stock—I know Mr. Gray will advise you judiciously and readily about it He has placed a similar confidence in me, in concerning his own, for the amount of ten times as much property as I ever did or ever shall own, And I feel perfectly secure of his friendship, in relation to any advise you  may ask of him on my account.
We are all well—excepting as before excepted—Expecting, in humble Hope—and ever your’s—
